DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited by applicants in the information disclosure statements filed on 4/21/2021, 8/16/2021 and 12/28/2021 have been made of record. The Examiner has considered the voluminous references.

Applicant is advised that the MPEP states the following with respect to large information disclosure statements:

Although a concise explanation of the relevance of the information is not required for English

language information, applicants are encouraged to provide a concise explanation of why the

English language information is being submitted and how itis understood to be relevant. Concise

explanations (especially those which point out the relevant pages and lines) are helpful to the

Office, particularly where documents are lengthy and complex and applicant is aware of a section

that is highly relevant to patentability or where a large number of documents are submitted and

applicant is aware that one or more are highly relevant to patentability. MPEP § 609.04 (a)(IIl).

This statement is in accord with dicta from Molins PLCi/. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find “a needle in a haystack” is “probative of bad faith.” Id. at 1888.

The MPEP provides more support for this position. In a subsection entitled “Aids to Compliance with Duty of Disclosure,” item thirteen states:

It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant information and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of the most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats Inc. 359 F. Supp. 948, (S.D. Fla. 1972). See also MPEP §2004.

This case presented a situation where the number of the filed disclosures was in excess of 250 pages of references. While reviewing the voluminous references, the examiner notices lots of the submitted references do not have a relevance with the claimed subject matter. 

While the statement filed does not comply with the guidelines set forth in MPEP regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory. Furthermore, 37 CFR 1.97 and 1.98 does not require that the information be material; rather, they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references. However, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure, as discussed in MPEP 2004, and even further reviewing the voluminous references without properly highlighting those documents which have been specifically brought to Applicant's attention and/or are known to be of the most significance makes a serious burden on the examiner and as a result, the quality of the prosecution would have been possibly lowered.

Therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statement is known to be material for patentability as defined by 37 CFR 1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited.	

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: cooling gas recirculation channel (36).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities:
In [0033], line 8, delete “a”.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takewaki et al (10,415,316).  Takewaki et al a vertical batch furnace assembly (10), including a core tube (16) having an elongated circumferential wall extending in a longitudinal direction (SEE Figure 1), wherein the core tube is configured to accommodate wafers (18) for processing in the vertical batch furnace assembly, an outer casing (26) extending around the core tube and comprising a heating element (30) for applying a thermal treatment to wafers accommodated in the core tube, a cooling chamber (14) bounded on a radial outer side by the outer casing and on a radial inner side by the core tube, and at least one cooling gas supply (SEE element 82 and Figure .

Claim(s) 1-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al (11,114,319).  Yamaguchi et al discloses a vertical batch furnace assembly (1) including a core tube (10) having an elongated circumferential wall extending in a longitudinal direction, wherein the core tube is configured to accommodate wafers for processing in the vertical batch furnace assembly (SEE column 2, lines 30-32), an outer casing (21) extending around the core tube and includes a heating element (22) for applying a thermal treatment to wafers accommodated in the core tube, a cooling chamber (A) bounded on a radial outer side by the outer casing and on a radial inner side by the core tube (SEE Figures 1 & 2), and at least one cooling gas supply (43) emanating in the cooling chamber, wherein the cooling gas supply has at least one cooling gas supply opening (31) (SEE column 3, lines 9-15) which is configured such that the cooling gas enters the cooling chamber with a flow direction which is substantially tangent to the circumferential wall (SEE column 3, lines 26-33 and Figure 2, where the flow of cooling medium will flow tangentially around the core tube).  In re claim 2, Yamaguchi et al discloses that the substantially tangent flow direction includes an angle with the longitudinal direction of the elongated circumferential wall in the range of 90 ± 15 degrees (the flow of cooling medium will initially begin as a perpendicular flow out of branch 31, then deviate around the core tube thus meeting the limitation of a flow direction including an angle with the longitudinal direction of the elongated circumferential wall in the range of 90 degrees ± .  

Claim(s) 1-5, 8-11 and 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (6,403,927).  Kato discloses a vertical batch furnace assembly (1), including a core tube (3) having an elongated circumferential wall extending in a longitudinal direction, wherein the core tube is configured to accommodate wafers for processing in the vertical batch furnace assembly, an outer casing (11) extending around the core tube and comprising a heating element (12) for applying a thermal treatment to wafers accommodated in the core tube, a cooling chamber (HS) bounded on a radial outer side by the outer casing and on a radial inner side by the core tube; and at least one cooling gas supply (15) emanating in the cooling chamber (SEE Figures 1-3), wherein the cooling gas supply comprises at least one cooling gas supply .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takewaki et al (10,415,136).  Takewaki et al discloses the applicants primary inventive concept, as stated above including a vertical batch furnace having a core tube positioned inside a cooling chamber wherein a cooling gas supply supplies cooling gas to the core tube via a cooling gas inlet tube and while it is commonly known in the art and certainly within the level of ordinary skill in the art for the gas inlet tube to be made of a heat resistant material, Takewaki et al does not particularly specify a material in which the cooling gas inlet tube is constructed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have constructed .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (6,403,927).  Kato discloses the applicants primary inventive concept, as stated above including a vertical batch furnace having a core tube positioned inside a cooling chamber wherein a cooling gas supply (15) supplies cooling gas to the core tube via a cooling gas inlet tube and while it is commonly known in the art and certainly within the level of ordinary skill in the art for the gas inlet tube to be made of a heat resistant material, Kato does not particularly specify a material in which the cooling gas inlet tube is constructed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have constructed the cooling gas inlet tube out of a ceramic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 14 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        March 25, 2022